DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teeny (US PG Pub No. 2009/0306664) in view of Brosnahan (US Patent No. 5,620,445).
Regarding Claim 18, Teeny discloses an intramedullary rod (modular IM nail 4, Figs. 1-5, Paragraphs [0024-0046]), comprising: a top modular component (58, Fig. 3, Paragraphs [0027-0028]) sized and configured to be disposed in an intramedullary canal (Figs. 1-2); and a base modular component (60, Fig. 3, Paragraphs [0027-0028]) sized and configured to be disposed in the intramedullary canal; wherein said modular components are capable of being connected to each other in situ (via connecting 62 & 64, Paragraph [0027]); and wherein a distal-most modular component (60, Figs. 3 & 5) is the base component capable of engaging an alignment guide (outrigger 50, Figs. 3-5, Paragraph [0053]) (It is noted that the recited alignment guide is only functionally claimed. The system of Teeny is fully and structurally capable of performing the intended use recitations as recited in the claim.).
Teeny does not disclose at least one mid-modular component sized and configured to be disposed in the intramedullary canal.
Brosnahan discloses a multi-section modular intramedullary nail (10, Figs. 1-15, Col. 5, Line 38- Col. 7, Line 42) including three connectable sections (14, 12, 16, Fig. 2) that are connectable end to end (Fig. 1), wherein the three sections include an upper proximal nail component (14), a lower distal nail component (16), and a central nail component (12) removably connected together via a locking mechanism (female connection 24 and male connection 28, Col. 6, Lines 9-39) to provide a positive locking fit that resists relative twisting, translation, or rotational movement between the components (Col. 3, Line 61- Col. 4, Line 10). Brosnahan further discloses in Col. 3, Line 61- Col. 4, Line 2 and Col. 5, Lines 52-57 that each component is constructed in a variety of sizes, diameters and styles available to the physician so that the system is finally determined by the surgeon for fitting a wide range of anatomies and indications. Furthermore, each component is quickly and easily assembled to provide a nail having the proper characteristics for the specific procedure and patient (Col. 5, Lines 52-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nail of Teeny to include three total modular connectable sections instead of two as taught by Brosnahan in order to allow a surgeon to customize and assemble the nail to better fit a wide range of anatomies and indications based on the specific patient and procedure. 
Regarding Claim 19, the combination of Teeny and Brosnahan discloses the claimed invention as stated above in claim 18, and Teeny further discloses wherein the intramedullary canal is in a tibia (“The systems and methods provided herein can readily be useful with respect to osteotomies (e.g., distal femur, proximal femoral, proximal tibia, distal tibia, proximal humeral), talotibial fusions, knee fusions, proximal femoral fractures, proximal humeral fractures, and proximal and distal tibial fractures. For methods of treating proximal fractures the terminology of proximal and distal fractures provided above can be reversed.” Abstract, Paragraphs [0001 & 0060]).
Regarding Claim 20, the combination of Teeny and Brosnahan discloses the claimed invention as stated above in claim 18, and Teeny further discloses wherein the alignment guide is capable of coronal, transverse, and sagittal adjustments (via 48, 46, Figs. 3-5) (It is noted that the recited alignment guide is only functionally claimed and the outrigger 50 is fully and structurally capable of performing the intended use recitations as recited in the claim.).
Regarding Claim 21, the combination of Teeny and Brosnahan discloses the claimed invention as stated above in claim 20, and Teeny further discloses wherein the alignment guide is configured to translate said coronal, transverse, and sagittal adjustments to a cutting guide (It is noted that the recited alignment guide and cutting guide are only functionally claimed and the outrigger 50 of Teeny is fully and structurally capable of performing the intended use recitations as recited in the claim.).
Regarding Claim 22, the combination of Teeny and Brosnahan discloses the claimed invention as stated above in claim 20, and Teeny further discloses wherein the alignment guide comprises at least one hole (88 & 92, Figs. 3 & 5, Paragraph [0056]) to place at least one pin (temporary pin, Paragraph [0059]), and wherein the pin is capable of translating said coronal, transverse, and sagittal adjustments from the alignment guide to a cutting guide (A temporary pin, or other means for securing, can be placed through the one or more distal holes (88 and 92) and into their aligned stabilization holes 16 and 90 to prevent the IM rod 4 from rotating, Paragraph [0059]).
Regarding Claim 23, Teeny discloses a method (Paragraphs [0047-0060]), comprising: inserting a plurality of modular components (58 & 60, Figs. 1-5) including a top modular component (58) and a base modular component (60) in an intramedullary canal (Figs. 1 & 5, Paragraphs [0024 & 0058]); connecting said modular components in situ to form a single intramedullary rod component (via connecting 62 & 64, Paragraph [0027]); and connecting a distal end of said intramedullary rod component (via 8, Fig. 1) to an alignment guide (outrigger 50, Figs. 1-5, Paragraphs [0001 & 0060]), wherein the distal end of said intramedullary rod is the base component (60, Fig. 3).
Teeny does not disclose at least one mid-modular component.
Brosnahan discloses a multi-section modular intramedullary nail (10, Figs. 1-15, Col. 5, Line 38- Col. 7, Line 42) including three connectable sections (14, 12, 16, Fig. 2) that are connectable end to end (Fig. 1), wherein the three sections include an upper proximal nail component (14), a lower distal nail component (16), and a central nail component (12) removably connected together via a locking mechanism (female connection 24 and male connection 28, Col. 6, Lines 9-39) to provide a positive locking fit that resists relative twisting, translation, or rotational movement between the components (Col. 3, Line 61- Col. 4, Line 10). Brosnahan further discloses in Col. 3, Line 61- Col. 4, Line 2 and Col. 5, Lines 52-57 that each component is constructed in a variety of sizes, diameters and styles available to the physician so that the system is finally determined by the surgeon for fitting a wide range of anatomies and indications. Furthermore, each component is quickly and easily assembled to provide a nail having the proper characteristics for the specific procedure and patient (Col. 5, Lines 52-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nail used in the method of Teeny to include three total modular connectable sections instead of two as taught by Brosnahan in order to allow a surgeon to customize and assemble the nail to better fit a wide range of anatomies and indications based on the specific patient and procedure. 
Regarding Claim 24, the combination of Teeny and Brosnahan discloses the claimed invention as stated above in claim 23, and Teeny further discloses wherein said intramedullary canal is in a tibia (Paragraphs [0001 & 0060]).

Claim(s) 25-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Railey et al. (US PG Pub No. 2006/0229730) in view of Correia et al. (US PG Pub No. 2010/0076438).
	Regarding Claim 25, Railey et al. discloses a method of implanting an ankle prosthesis system (Figs. 4A-B, 12A-35, Paragraphs [0177-0182]), comprising: forming a passage between a tibia and a talus (Figs. 27A-B, Paragraphs [0177-0182]); forming an intramedullary canal (IM passage, Paragraph [0050]) into a distal end of a tibial shaft (Figs. 27A-B, Paragraphs [0177-0182]) with a modular reaming device (reamer head 164, Paragraphs [0177-0182]), passing a plurality of modular rod components (32, 34, Figs. 4A, 12A-B, 29-30) inferiorly through the intramedullary canal into the tibial shaft (Paragraphs [0197-0203]), connecting said modular rod components to form a single tibial rod component (30, Figs. 31-32), coupling a modular tibial base component (36, Figs. 4A, 12A-B) to a distal-most end of the tibial rod component (Figs. 30-32, Paragraphs [0203-0205]), coupling an alignment guide (100, Figs. 19-28A, Paragraphs [0145, 0152, 0159, 0165]) to said tibial base component (via 134, Figs. 31-33), using said alignment guide (100) to translate adjustments to a cutting guide (140, Figs. 25A-26, Paragraphs [0165-0168]).
Railey et al. does not disclose that the intramedullary canal is formed with at least one modular broach. 
Correia et al. discloses a bone broach tool (Figs. 1 & 5-6, Paragraphs [0032-0036]) configured to be driven into the intramedullary canal of the tibia (Paragraph [0032]), the bone broach tool comprising at least one modular broach component (80) removably mounted to a shaft (44) of a coupling portion (14) of an impactor handle portion (10).
It would have been obvious to one having ordinary skill in the art before the invention was made to substitute the reamer head used in the method of Railey et al. with a broach head configured to be impacted/driven into the bone as taught by Correia et al. as an alternate and effective means for manually clearing a portion of the intramedullary canal which does not require electrical power prior to insertion of a prosthesis. 
Regarding Claim 26, the combination of Railey et al. and Correia et al. discloses the claimed invention as stated above in claim 25, and Railey et al. further discloses using the cutting guide to aid in making a tibial cut (the top surface of the tibia 16 is cut by superior saw blade 152 through the superior blade guide 144, Fig. 25B, Paragraph [0170]).
Regarding Claim 27, the combination of Railey et al. and Correia et al. discloses the claimed invention as stated above in claim 25, and Railey et al. further discloses using the cutting guide to aid in making a tibial cut (the top surface of the tibia 16 is cut by superior saw blade 152 through the superior blade guide 144, Fig. 25B, Paragraph [0170]) and a talar cut (the bottom surface of the talus 15 is cut by the inferior saw blade 154 through the inferior blade guide 146, Paragraph [0172]).
Regarding Claim 28, the combination of Railey et al. and Correia et al. discloses the claimed invention as stated above in claim 27, and Railey et al. further discloses coupling an artificial tibial joint surface (tibial platform 12, Fig. 33, Paragraph [0211]) to the distal end of the tibial rod component (30), and fixing an artificial talar joint surface (talar surface 24, Fig. 33, Paragraph [0211]) to the talus for articulation with the artificial tibial joint surface.

Response to Arguments
Applicant’s amendments, filed 03/23/22, have overcome the objection to claim 25. 
Applicant’s amendments, filed 03/23/22, have overcome the 112(b) rejection for claim 18. 
In regards to Applicant’s arguments, filed 03/23/22, with respect to all claims rejected as anticipated by Teeny: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims.
In regards to Applicant’s arguments, filed 03/23/22, with respect to all claims rejected as being unpatentable over Railey in view of Stemniski: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775